
	
		II
		111th CONGRESS
		1st Session
		S. 1179
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2009
			Mr. Ensign (for himself,
			 Mr. Nelson of Nebraska,
			 Mr. McConnell, Mr. Shelby, Mr.
			 Vitter, Mr. Roberts,
			 Mr. Graham, Mr.
			 Brownback, Mr. Grassley,
			 Mr. Inhofe, Mr.
			 Voinovich, Mr. Wicker,
			 Mr. Bunning, Mr. Cochran, Mr.
			 Cornyn, Mr. Thune, and
			 Mr. Chambliss) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to prohibit taking
		  minors across State lines in circumvention of laws requiring the involvement of
		  parents in abortion decisions.
	
	
		1.Short titleThis Act may be cited as the
			 Child Custody Protection
			 Act.
		2.Transportation
			 of minors in circumvention of certain laws relating to abortion
			(a)In
			 generalTitle 18, United States Code, is amended by inserting
			 after chapter 117 the following:
				
					117ATransportation
				of minors in circumvention of certain laws relating to abortion
						
							Sec.
							2431. Transportation of minors in
				  circumvention of certain laws relating to abortion.
							2432. Transportation of
				  minors in circumvention of certain laws relating to incest.
						
						2431.Transportation
				of minors in circumvention of certain laws relating to abortion
							(a)Offense
								(1)GenerallyExcept
				as provided in subsection (b), whoever knowingly transports a minor across a
				State line, with the intent that such minor obtain an abortion, and thereby in
				fact abridges the right of a parent under a law requiring parental involvement
				in a minor's abortion decision, in force in the State where the minor resides,
				shall be fined under this title or imprisoned not more than one year, or
				both.
								(2)DefinitionFor
				the purposes of this subsection, an abridgement of the right of a parent occurs
				if an abortion is performed on the minor, in a State other than the State where
				the minor resides, without the parental consent or notification, or the
				judicial authorization, that would have been required by that law had the
				abortion been performed in the State where the minor resides.
								(b)Exceptions
								(1)The prohibition
				of subsection (a) does not apply if the abortion was necessary to save the life
				of the minor because her life was endangered by a physical disorder, physical
				injury, or physical illness, including a life endangering physical condition
				caused by or arising from the pregnancy itself.
								(2)A minor
				transported in violation of this section, and any parent of that minor, may not
				be prosecuted or sued for a violation of this section, a conspiracy to violate
				this section, or an offense under section 2 or 3 based on a violation of this
				section.
								(c)Affirmative
				defenseIt is an affirmative defense to a prosecution for an
				offense, or to a civil action, based on a violation of this section that the
				defendant reasonably believed, based on information the defendant obtained
				directly from a parent of the minor or other compelling facts, that before the
				minor obtained the abortion, the parental consent or notification, or judicial
				authorization took place that would have been required by the law requiring
				parental involvement in a minor's abortion decision, had the abortion been
				performed in the State where the minor resides.
							(d)Civil
				actionAny parent who suffers harm from a violation of subsection
				(a) may obtain appropriate relief in a civil action, unless the parent has
				committed an act of incest with the minor subject to subsection (a).
							(e)DefinitionsFor
				the purposes of this section—
								(1)a law
				requiring parental involvement in a minor’s abortion decision means a
				law—
									(A)requiring, before
				an abortion is performed on a minor, either—
										(i)the notification
				to, or consent of, a parent of that minor; or
										(ii)proceedings in a
				State court; and
										(B)that does not
				provide as an alternative to the requirements described in subparagraph (A)
				notification to or consent of any person or entity who is not described in that
				subparagraph;
									(2)the term
				parent means—
									(A)a parent or
				guardian;
									(B)a legal
				custodian; or
									(C)a person standing
				in loco parentis who has care and control of the minor, and with whom the minor
				regularly resides, who is designated by the law requiring parental involvement
				in the minor's abortion decision as a person to whom notification, or from whom
				consent, is required;
									(3)the term
				minor means an individual who is not older than the maximum age
				requiring parental notification or consent, or proceedings in a State court,
				under the law requiring parental involvement in a minor's abortion decision;
				and
								(4)the term
				State includes the District of Columbia and any commonwealth,
				possession, or other territory of the United States.
								2432.Transportation
				of minors in circumvention of certain laws relating to incestNotwithstanding section 2431(b)(2), whoever
				has committed an act of incest with a minor and knowingly transports the minor
				across a State line with the intent that such minor obtain an abortion, shall
				be fined under this title or imprisoned not more than one year, or
				both.
						.
			(b)Clerical
			 amendmentThe table of chapters for part I of title 18, United
			 States Code, is amended by inserting after the item relating to chapter 117 the
			 following new item:
				
					
						117A.Transportation of minors in circumvention of certain laws
				  relating to
				  abortion2431.
					
					.
			
